Name: 2011/150/EU: Decision of the European Parliament of 3Ã February 2011 on the closure of the accounts of the European Police College for the financial year 2008
 Type: Decision
 Subject Matter: budget;  accounting;  European construction
 Date Published: 2011-03-09

 9.3.2011 EN Official Journal of the European Union L 62/31 DECISION OF THE EUROPEAN PARLIAMENT of 3 February 2011 on the closure of the accounts of the European Police College for the financial year 2008 (2011/150/EU) THE EUROPEAN PARLIAMENT, having regard to the accounts of the European Police College for the financial year 2008, in accordance with the information provided in the CEPOL Final Financial Statements for 2009, dated 5 July 2010, having regard to the Court of Auditors report on the annual accounts of the European Police College for the financial year 2008, together with the Colleges replies (1), having regard to the Councils recommendation of 16 February 2010 (5827/2010  C7-0061/2010), having regard to its decision of 5 May 2010 (2) postponing the discharge decision for the financial year 2008, and the replies from the Director of the European Police College, having regard to its decision of 7 October 2010 (3) refusing to grant the Director of the European Police College discharge for the financial year 2008, having regard to Article 276 of the EC Treaty and Article 319 of the Treaty on the Functioning of the European Union, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 185 thereof, having regard to Council Decision 2005/681/JHA of 20 September 2005 establishing the European Police College (CEPOL) (5), and in particular Article 16 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Article 94 thereof, having regard to Rule 77 of, and Annex VI to, its Rules of Procedure, in particular the first subparagraph of Article 5(2)(b) of that Annex, 1. Closes the accounts of the European Police College for the financial year 2008; 2. Instructs its President to forward this Decision to the Director of the European Police College, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ C 304, 15.12.2009, p. 124. (2) OJ L 252, 25.9.2010, p. 232. (3) OJ L 320, 7.12.2010, p. 11. (4) OJ L 248, 16.9.2002, p. 1. (5) OJ L 256, 1.10.2005, p. 63. (6) OJ L 357, 31.12.2002, p. 72.